 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
PLEDGE AND SECURITY AGREEMENT
 
PLEDGE AND SECURITY AGREEMENT (this “Agreement”), This Pledge and Security
Agreement (this "Agreement") is made effective as of October 2, 2009 ("Effective
Date"), by and between James MacKay, an individual ("Pledgor"), and ValiRx Plc,
a New York corporation ("ValiRx").


W  I  T  N  E  S  S  E  T  H:


 
A.
On December 11, 2008, ValiRx and Biofield Corp., a Delaware corporation (the
“Corporation”) entered into a Sale of Shares Agreement (the “Agreement”) for the
sale and purchase of 623 shares (the “Shares”) of Valibio SA (“Valibio”);

 
 
B.
Certain payments were to be made by the Corporation prior to the Completion Date
(as defined in the Agreement) in connection with the purchase of the Shares
which, to date, have not been made;

 
 
C.
On May 13, 2009, ValiRx Plc and the Corporation entered into a letter agreement
amending the Agreement (the “Amendment”) whereby Biofield agreed to make
payments towards the 660,000 Euro purchase price (the “Purchase Price”) prior to
certain dates which, to date, have not been made;

 
 
D.
The Parties have further amended the Agreement pursuant to Amendment No. 2 to
the Sale of Shares Agreement dated September 21, 2009 (“Amendment No. 2”) by and
between the Corporation, ValiRx and Pledgor; and

 
 
E.
Pursuant to Amendment No. 2, the Pledgor has agreed to pledge the Preferred
Shares (as defined in Amendment No. 2) as security for the payment of the
Purchase Price by the Company, and hereby grants a security interest in the
Pledged Securities, as hereinafter defined, to secure payment of the Purchase
Price;



NOW, THEREFORE, in consideration of the premises, covenants and promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


 
SECTION 1.    Pledge and Security Interest.  Pledgor hereby unconditionally and
irrevocably pledges, grants and hypothecates to the Pledgee, and grants to
Pledgee a continuing security interest in, all of its respective rights, titles
and interests of whatsoever kind and nature in (the “Security Interest”), and to
secure the complete and timely payment, performance and discharge in full, as
the case may be, of the payment of the Purchase Price, the following
(collectively, the “Pledged Collateral”):
 
 
(a)           the shares of Preferred Stock owned by Pledgor and set forth on
Schedule A attached hereto (the “Pledged Shares”).
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SECTION 2.    Security for Obligations.  This Agreement secures the payment and
performance of the following obligations (collectively, the “Obligations”): the
payment of the Purchase Price.
 
 
SECTION 3.   Delivery of Pledged Collateral.  Within 3 business days of the date
hereof, all certificates representing or evidencing the Pledged Shares, in
suitable form for transfer by delivery, or accompanied by instruments of
transfer or assignment duly executed in blank, shall be delivered to the
Pledgee.
 
 
SECTION 4.   Representations and Warranties.  Pledgor represents and warrants as
follows:
 
 
(a)           Pledgor is the legal, record and beneficial owner of the Pledged
Collateral owned by Pledgor, free and clear of any lien, security interest,
restriction, option or other charge or encumbrance (collectively, "Liens").
 
 
(b)           Any instruments of transfer or assignment relating to certificates
representing or evidencing the Pledged Securities, executed in blank and
delivered by Pledgor to Pledgee herewith, have been duly executed by Pledgor and
vest in Pledgee the authority that they purport to confer.
 
 
(c)           The pledge of the Pledged Collateral and the grant of the Security
Interest pursuant to this Agreement creates a valid security interest in the
Pledged Collateral, securing payment and performance of the Obligations.
 
 
(d)           There are no conditions precedent to the effectiveness of this
Agreement that have not been satisfied or waived.
 
 
(e)           No effective financing statement or other document similar in
effect covering all or any part of the Collateral is on file in any recording
office, and Pledgor has not authorized the filing of any such financing
statement or other document.
 
 
(f)           All information heretofore, herein or hereafter supplied to the
Pledgee by or on behalf of Pledgor with respect to the Pledged Collateral is
accurate and complete in all material respects as of the date furnished.
 
 
SECTION 5.    Further Assurances.  Pledgor agrees that at any time and from time
to time, at the expense of Pledgor, the Pledgor shall promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or desirable, or that the Pledgee may reasonably request, in
order to enable the Pledgee to exercise and enforce its rights and remedies
hereunder with respect to any Pledged Collateral.  The Company agrees that at
any time and from time to time, at the expense of the Company, the Company shall
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable, or that the Pledgee may
reasonably request.
 
 
SECTION 6.    Voting Rights; Dividends; Etc.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(a)           Voting rights such be governed in accordance with terms set forth
in Amendment No. 2.
 
 
(b)           Pledgor shall be entitled to receive and retain any and all cash
dividends and interest paid in respect of such Pledgor’s Pledged Collateral.
 
 
SECTION 7.    Transfers and Other Liens; Additional Shares.  During the term of
this Agreement, the Pledgor agrees that it shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Pledged Collateral, or (ii) create or permit to exist any
Lien upon or with respect to any of the Pledged Collateral, except for the
security interest granted pursuant to this Agreement.
 
 
SECTION 8.     Pledgee May Perform.  If Pledgor fails to perform any agreement
contained herein, Pledgee may itself perform, or cause performance of, such
agreement, and the expenses of the Pledgee incurred in connection therewith
shall be payable by Pledgor.
 
 
SECTION 9.      Event of Default.  The occurrence of any of the following events
shall constitute an event of default under this Agreement (each, an “Event of
Default”):
 
 
(a)           The failure of Pledgor to observe, perform or comply with any act,
duty, covenant, agreement or obligation under this Agreement, which is not cured
within fifteen business days following written notice by Pledgee to Pledgor;
 
 
(b)           If any of the representations or warranties of Pledgor set forth
in this Agreement shall be breached or shall be untrue or incorrect in any
material respect, and is not cured within fifteen business days following
written notice by Pledgee to Pledgor;
 
 
SECTION 10.     Expenses.  Pledgor and Pledgee shall each be solely responsible
for their individual costs and expenses in connection with the execution or
administration of this Agreement.
 
 
SECTION 11.     Continuing Security Interest; Termination.  This Agreement shall
create a continuing security interest in the Pledged Collateral and shall remain
in full force and effect until the indefeasible payment in full of the
Obligations.  Upon the indefeasible payment in full of the Obligations, the
security interest granted hereby shall terminate and all rights to the Pledged
Collateral shall revert to the Pledgors.  Upon any such termination, the Pledgee
shall, at Pledgor’s expense, return, to the Pledgor the Pledged Collateral and
execute and deliver to Pledgor such documents as Pledgor shall reasonably
request to evidence such termination.
 
 
SECTION 12.     Governing Law; Terms. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to principles of conflict of laws. Pledgor and Pledgee agree to submit to the
in personam jurisdiction of the state and federal courts situated within the
City of New York, State of New York with regard to any controversy arising out
of or relating to this Agreement.  Unless otherwise defined herein, terms
defined in Article 9 of the UCC are used herein as therein defined.
 
 
SECTION 13.      Notice.  All notices and other communications hereunder shall
be in writing and shall be deemed to have been received when delivered
personally (which shall include, without limitation, via express overnight
courier) or if mailed, three (3) business days after having been mailed by
registered or certified mail, return receipt requested, postage prepaid, to the
addresses of the parties as set forth herein.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
SECTION 14.      Waivers.
 
 
(a)           Waivers.  Pledgor waives any right to require the Pledgee to (i)
proceed against any person,  (ii) proceed against any other collateral under any
other agreement, (iii) pursue any other remedy, or (iv) make presentment,
demand, dishonor, notice of dishonor, acceleration and/or notice of non-payment.
 
 
(b)           Waiver of Defense.  No course of dealing between the Pledgor and
the Pledgee, nor any failure to exercise nor any delay in exercising on the part
of the Pledgee, any right, power, or privilege under this Agreement or under any
of the other Transaction Documents shall operate as a waiver. No single or
partial exercise of any right, power, or privilege under this Agreement or under
any of the other Transaction Documents shall preclude any other or further
exercise of such right, power, or privilege or the exercise of any other right,
power, or privilege.
 
 
SECTION 15.    Rights Are Cumulative.  All rights and remedies of the Pledgee
with respect to the Pledged Collateral shall be cumulative and may be exercised
concurrently or in any order.
 
 
SECTION 16.     Indemnity.  Pledgor agrees to indemnify and hold harmless
the  Pledgee and its respective heirs, successors and assigns against and from
all liabilities, losses and costs (including, without limitation, reasonable
attorneys' fees) arising out of or relating to the taking or the failure to take
action in respect of any transaction effected under this Agreement or in
connection with the lien provided for herein, including, without limitation, any
and all excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Pledged Collateral, except to the extent
resulting from their gross negligence or intentional misconduct. The liabilities
of the Pledgor under this Section 16 shall survive the termination of this
Agreement.
 
 
SECTION 17.    Severability.  The provisions of this Agreement are
severable.  If any provision of this Agreement is held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such provision or part thereof
in any other jurisdiction, or any other provision of this Agreement in any
jurisdiction.
 
 
SECTION 18.    Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be considered an original, but all of which
together shall constitute one and the same instrument.
 
 
SECTION 19.   Amendments; Entire Agreement.  This Agreement is subject to
modification only by a writing signed by the parties. To the extent any
provision of this Agreement conflicts with any provision of Amendment No. 2,
Amendment No. 2 shall govern.  Notwithstanding, this Agreement constitutes the
entire agreement of the parties with respect to the subject matter of this
Agreement.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
SECTION 20.    Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
executors, legal representatives, successors and assigns; provided, however,
that Pledgor may not, without the prior written consent of the Pledgee, assign
or delegate any rights, powers, duties or obligations hereunder, and any such
purported assignment or delegation without such consent shall be null and void.
 
 


 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
5

--------------------------------------------------------------------------------

 

 


 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.
 

 

 
PLEDGOR:
         
James MacKay
                     
THE COMPANY:
         
BIOFIELD CORP.
               
By:
   
Name:
   
Title:
       







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PLEDGEE FOLLOWS]
 
 
 
 

 
 
6

--------------------------------------------------------------------------------

 

[PLEDGEE SIGNATURE PAGE TO VALIRX PLEDGE AND SECURITY AGREEMENT]




Name of Pledgee: _________________________________
Signature of Authorized Signatory of Pledgee: ____________________________
Name of Authorized Signatory: ________________________________
Title of Authorized Signatory: _______________________________
E-mail Address of Authorized Signatory: _______________________
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
7

--------------------------------------------------------------------------------

 



 
SCHEDULE A
 


Pledged Shares


1,500,000 shares of Preferred Stock of Biofield Corp.


 
 
 
 
 
 
 

 

 
8

--------------------------------------------------------------------------------

 
